 Case 2:20-cv-12297-BAF-RSW ECF No. 4 filed 08/31/20                         PageID.42      Page 1 of 3



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION

MIKHAEL AMIRUL EL,

         Plaintiff,                                                Civil Action No. 20-CV-12297

vs.                                                                HON. BERNARD A. FRIEDMAN

JOSEPH DILLARD P37225 and
PARKSIDE INVESTMENT MGMT., LLC,

      Defendants.
___________________________________/

                               OPINION AND ORDER OF DISMISSAL

                     This matter is presently before the Court on the Court’s own review of the

amended complaint. Plaintiff alleges that defendant Joseph Dillard, a Michigan attorney,

                     file[d] a termination of tenancy case no. 20 342 561 LT for
                     PARKSIDE INVESTMENT Mgmt., LLC Friday, February 7, 2020
                     at 36th District Court. I was not notified about the proceeding,
                     where he fraudulently claimed, ownership of my property; 576
                     Lakewood Street, Detroit, Michigan 48215 in violation of (18 USC
                     § 205 (a)(1)(2), 18 USC § 287).

                     JOSEPH DILLARD plans to file an order of eviction for 576
                     Lakewood Street, Detroit, Michigan 48215 a property he nor
                     PARKSIDE INVESTMENT Mgmt. LLC own in violation of (18
                     USC § 373(a)(b), 18 USC § 641, United States Constitution
                     Article [V] and Treaty Peace and Friendship Article XXII).

Am. Compl. at 2. Plaintiff also indicates that “I receive correspondence dated 08/03/2020 from

Mr. DILLARD a order of eviction up date, from the 36th District Court landlord tenant division

. . . .” Id. at 3.

                     Plaintiff asserts that this Court has jurisdiction under the cited, and other, federal

criminal statutes and based on diversity of citizenship. Id. at 2. Regarding the latter, plaintiff
Case 2:20-cv-12297-BAF-RSW ECF No. 4 filed 08/31/20                     PageID.43      Page 2 of 3



asserts that he is an “Indigenous Moorish American National, Freehold by Inheritance with

Birthrights and protected and secured Inalienable Right,” that Dillard “is a citizen of the State

of not known,” and that Parkside Investment Mgmt., LLC “is incorporated under the laws of the

State of not known.” Id. For relief, plaintiff seeks damages and an injunction “to stop these

proceedings.” Id. at 3.

               The Court shall dismiss the complaint on its own motion pursuant to Fed. R. Civ.

P. 12(h)(3) for lack of subject matter jurisdiction. Plaintiff has failed to allege the existence of

a federal question. Even assuming defendants have violated one or more of the federal criminal

statutes plaintiff cites, this would authorize the United States Attorney to bring criminal charges

against them; it is not a basis for plaintiff, a private citizen, to sue defendants civilly. See Brett

v. Brett, 503 F. App’x 130, 132 (3d Cir. 2012) (noting that “criminal statutes do not give rise to

civil liability”); Wasson v. Riverside Cty., 234 F. App’x 529 (9th Cir. 2007) (same). Nor does

plaintiff’s allegation that defendants violated his Fifth Amendment rights suffice to invoke this

Court’s jurisdiction, as plaintiff does not allege that defendants, a limited liability company and

its attorney, are state actors.

               Plaintiff has also failed to allege that the Court has diversity jurisdiction. “In a

diversity action, the plaintiff must state all parties’ citizenships such that the existence of

complete diversity can be confirmed.” Vaughn v. Holiday Inn Cleveland Coliseum, 56 F. App’x

249, 250 (6th Cir. 2003) (internal quotation marks and citation omitted). In the present case,

plaintiff does not indicate the states of which he or defendants are citizens.

               The Court concludes that it lacks subject matter jurisdiction. This is a landlord-

tenant dispute, a state law matter that has been, or is being, litigated in Michigan’s 36th District


                                                  2
Case 2:20-cv-12297-BAF-RSW ECF No. 4 filed 08/31/20                            PageID.44        Page 3 of 3



Court. If plaintiff believes that defendants are evicting him wrongfully, his remedy is to seek

relief in that court or, failing that, to pursue his appellate rights in the state courts. Accordingly,



                 IT IS ORDERED that this matter is dismissed for lack of subject matter

jurisdiction.




                                                     s/Bernard A. Friedman
                                                     Bernard A. Friedman
 Dated: August 31, 2020                              Senior United States District Judge
        Detroit, Michigan


                                       CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on August 31, 2020.

 Mikhael Amirul El                                   s/Johnetta M. Curry-Williams
 576 Lakewood St                                     Case Manager
 Detroit, MI 48215




                                                       3
